DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al (10,078,264).
Hatakeyama et al disclose a resist composition comprising a polymer having units as instantly claimed, and a method of patterning including the steps of coating and drying a layer of resist on a semiconductor substrate to form a resist layer, exposing the resist to high-energy radiation, and developing the exposed resist (instant claims 1, 11, and 15):

    PNG
    media_image1.png
    142
    271
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    138
    265
    media_image2.png
    Greyscale

The pre-baking step and the post-baking step between exposure and development are performed at a temperatures falling within the scope of the instant claims 13 and 14 (see examples and table 4 for temperatures [reference indicates table 2, but it is actually table 4]; 70-85 o C):

    PNG
    media_image3.png
    120
    269
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    64
    263
    media_image4.png
    Greyscale

The polymer includes units as claimed, wherein L is -C(=O)O- and A3 is phenyl or naphthyl, A1 and A2 are single bonds, and Rf is a fluorinated group (preferably), with the units x, y, and z present in an amount as claimed in accordance with the instant claims 1-7 and 9-11, and 16-20:

    PNG
    media_image5.png
    406
    272
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    455
    265
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    552
    264
    media_image7.png
    Greyscale




Claim(s) 1-7, 9-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohsawa et al (8,785,105).
Ohsawa et al disclose a resist composition comprising a polymer comprising a unit comprising a hydroxybenzyl(meth)acrylate (A3 is phenyl), a (meth)acrylate having an acid-labile group, and a unit having a PAG (instant claims 1-7, 9-11, and 16-20):




    PNG
    media_image8.png
    668
    289
    media_image8.png
    Greyscale

The polymer includes a unit meeting the limitations of the instant unit x wherein A3 is phenyl and L is -C(=O)-O-, y wherein A1 is a single bond, z wherein A2 is alkylcarbonyl, and Rf is CF2.
	The process includes the steps as claimed, including a pre-baking and a post-exposure bake (EUV), each performed at temperatures within the scope of the limitations of the instant claims 13 and 14 (see example, column 70, table 3). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al.
Hatakeyama et al has been discussed above. The reference further discloses that the phenol or naphthol-containing unit may or may not comprise a -C(=O)O- linking group (examples include hydroxybenzyl (meth)acrylates), the ALG-containing monomer may comprise a unit wherein Y2 is a single bond and not a -C(=O)O- group, and wherein the PAG comprises a phenyl or naphthyl group in the R102 or Z2 position:




    PNG
    media_image9.png
    204
    291
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    48
    302
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    147
    299
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    164
    103
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    121
    274
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    113
    239
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    49
    290
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    51
    295
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    143
    137
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    132
    236
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    133
    245
    media_image19.png
    Greyscale




    PNG
    media_image20.png
    145
    301
    media_image20.png
    Greyscale


As noted above, the polymers of the reference include each of the three types of units, and the broad teachings of the reference include units as instantly claims wherein each of A1, A2, and A3 and phenyl or naphthyl groups as claimed. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hatakeyama et al, choosing as the preferred unit for each type of monomer in the polymer, those disclosed above as taught by the reference as known and contemplated for the polymer. The resultant material would also meet the limitations of the instant claim 8. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al or Ohsawa et al in view of De Simone et al (EP 3528371 A1).
Each of Hatakeyama et al and Ohsawa et al have been discussed above. The references teach a resist polymer which results in improved etching resistance, and teaches that substrates in the patterning method include additional layers and semiconductor materials, and may include known processing steps, but fails to explicitly teach an etching step.
De Simone teaches a method of patterning an EUV resist on a stacked semiconductor substrate, wherein the reference teaches that additional processing steps including etching to transfer the resist pattern to the underlying layers and substrate to form a device. 
	Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the reference to prepare the resist materials and perform the methods of either of Hatakeyama et al or Ohsawa et al which teach that an advantage of their materials is improved etch resistance (thus etching steps are contemplated by the references), choosing to include the additional step of etching to transfer the resist pattern to the underlying layers and substrate as taught to be known  by De Simone et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references on the PTO-892 are cumulative to the rejections and teachings of the reference of record above, and teach similar polymers and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722